DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Response to Amendment
This Office action is responsive to the amendment filed 18 January 2022.  Claims 2, 3, 9, 14, 15 and 17 are canceled.  Claims 1, 4-8, 10-13, 16 and 18-20 and are examined.
Claims 2 and 14 are cancelled and the rejections under 112(b) of these claims in the Non-Final rejection of 8 July 2021 are rendered moot.
The amendments to claim 1 overcome the rejections under 112(b) to claims 1-2, 4-8, 10, 19 and 20 in the Non-Final rejection of 8 July 2021. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


    PNG
    media_image1.png
    648
    1374
    media_image1.png
    Greyscale

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Boardman (US Publication No. 20170350598) in view of Herbon (U.S. Publication No. 2009/0165436).
Regarding claim 11, Boardman teaches a pilot nozzle (100, ¶3) for a dual fuel turbine engine (10, Fig. 1) comprising: an inner air circuit (Annotated Fig. B); a gaseous fuel circuit (121) radially outward from the inner air circuit; a liquid fuel circuit radially outward from the inner air circuit (122); an outer air circuit (Annotated Fig. B) radially outward from the liquid fuel circuit and the gaseous fuel circuit; wherein the inner air circuit is in entirety axially upstream of an inlet to the outer air circuit (Annotated Fig. B) and an outlet of the outer air circuit (Annotated Fig. B). Examiner notes the claims includes very little structural detail that define each of the claimed elements, such as the inner air circuit and the outer air circuit. For example, as shown in Applicant’s specification, the outer air circuit is formed through a wall that abuts the outer shroud and surrounds the centerbody where the inlet and outlet are through opposite sides of the wall. However, this structural detail is not recited in the claims.
Boardman doesn’t teach an ignition device radially inward from the inner air circuit. Herbon teaches an ignition device (16, Fig. 1) which can disposed within the centerbody of a dual fuel pilot nozzle radially inward of an inner air circuit (12) (¶17, Figs. 1 and 4). Advantages of the ignition device integrated into the pilot nozzle are elimination of cross-fire tubes in a can combustor and an expansion of the ignition envelope for both can and annular combustors (¶36). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the pilot nozzles of Boardman with an ignition device radially inward from the inner air circuit, as taught by Herbon, in order to expand the ignition envelope of the combustor, as taught by Herbon.

    PNG
    media_image2.png
    609
    794
    media_image2.png
    Greyscale

Claims 1-2, 4-5, 8, 10-14, 16, 18, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel (U.S. Publication No. 2016/0305327) in view of Boardman (US Publication No. 2017/0350598) and Herbon (U.S. Publication No. 2009/0165436).
Regarding claim 1, Patel teaches a pilot nozzle (14, Fig. 1) for a dual fuel turbine engine (¶32) comprising: a gaseous fuel circuit (104); a liquid fuel circuit (106); an outer air circuit radially outward from the liquid fuel circuit and the gaseous fuel circuit (Annotated Fig. A); and a shroud (48) radially outward from the outer air circuit configured to stabilize a pilot re- circulation zone downstream from outlets of the inner and outer air circuits and the liquid and gaseous fuel circuits (Annotated Fig. A) wherein the shroud includes an upstream end with a first axial position (Annotated Fig. A) proximate to an upstream wall of a main nozzle end . 
Patel lacks an inner air circuit disposed radially inward from the gaseous fuel circuit and the liquid fuel circuit. Boardman teaches a centerbody (100) of a dual fuel pilot nozzle (Fig. 4, ¶47). The centerbody includes an inner air circuit (120), which is radially inward of the gaseous fuel circuit (121) and liquid fuel circuit (122). It is disposed along the center axis of the pilot nozzle such that the liquid fuel circuit and gaseous fuel circuit are disposed coaxially around the inner air circuit and each other. The inner air circuit provides air which is mixed with the liquid and gaseous fuels prior to combustion (¶47). The centerbody of Boardman can be used to replace the centerbody of Patel. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the pilot nozzles of Patel with an inner air circuit, radially inward from the gaseous fuel circuit and the liquid fuel circuit such that the inner air circuit, gaseous air circuit and liquid air circuit are coaxial with one another, as taught by Boardman, in order to provide air that is mixed with the liquid and gaseous fuels prior to combustion.
As shown in Annotated Fig. B, the centerbody of Boardman includes an inner air circuit that is defined upstream of the tip of the center body. The axial location of the outer circuit of Patel is shown in Annotated Fig. A. When the centerbody of Boardman is substituted for the centerbody of Patel, the inner air circuit is in entirety axially upstream of an inlet to the outer air circuit and an outlet of the outer air circuit as claimed. Examiner notes the claims includes very little structural detail that define each of the claimed elements, such as the inner air circuit and the outer air circuit. For example, as shown in Applicant’s specification, the outer air circuit is formed through a wall that abuts the outer shroud and surrounds the centerbody where the inlet and outlet are through opposite sides of the wall where air passes through the wall. However, this structural detail is not recited in the claims.
Patel in view of Boardman teaches the invention as claimed and described above so far. However, Patel in view of Boardman doesn’t teach an ignition device radially inward from the inner air circuit. Herbon teaches an ignition device (16, Fig. 1) which can disposed within the centerbody of a dual fuel pilot nozzle radially inward of an inner air circuit (12) (¶17, Figs. 1 and 4). Advantages of the ignition device integrated into the pilot nozzle are elimination of cross-fire tubes in a can combustor and an expansion of the ignition envelope for both can and annular combustors (¶36). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the pilot nozzles of Patel in view of Boardman with an ignition device radially inward from the inner air circuit, as taught by Herbon, in order to expand the ignition envelope of the combustor, as taught by Herbon.
Regarding claim 4, Patel in view of Boardman and Herbon teaches the invention as claimed and described above and Patel further teaches the pilot re-circulation zone is radially inward from an inner diameter of the shroud (Annotated Fig. A).
Regarding claim 5, Patel in view of Boardman and Herbon teaches the invention as claimed and described above and Patel further teaches the liquid fuel circuit is radially outward from the gaseous fuel circuit (Annotated Fig. A).
Regarding claim 8, Patel in view of Boardman and Herbon teaches the invention as claimed and described above and Patel further teaches the gaseous fuel circuit, liquid fuel circuit and outer air circuit are coaxial with one another.
Regarding claims 10, Patel in view of Boardman and Herbon teaches the invention as claimed and described above and Herbon further teaches the ignition device is supported by a floating seal that extends from the swirler mechanism (20, Fig. 1). The floating seal allows the ignition device to be disposed within the centerbody of an existing pilot nozzle (¶17). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the pilot nozzles of Patel in view Boardman and Herbon with the ignition device supported by a floating seal that extends from the swirler mechanism, as taught by Herbon, in order to expand the ignition envelope of the combustor and allow the ignition device to be disposed within the centerbody of an existing nozzle, as taught by Herbon.
Regarding claim 11, Patel teaches a pilot nozzle (14, Fig. 1) for a dual fuel turbine engine (¶32) comprising: a gaseous fuel circuit (104); a liquid fuel circuit (106); an outer air circuit radially outward from the liquid fuel circuit and the gaseous fuel circuit (Annotated Fig. A); and a shroud radially outward from the outer air circuit configured to stabilize a pilot re- circulation zone downstream from outlets of the inner and outer air circuits and the liquid and gaseous fuel circuits (Annotated Fig. A). 
Patel lacks an inner air circuit disposed radially inward from the gaseous fuel circuit and the liquid fuel circuit. Boardman teaches a centerbody (100) of a dual fuel pilot nozzle (Fig. 4, ¶47). The centerbody includes an inner air circuit (120), which is radially inward of the gaseous fuel circuit (121) and liquid fuel circuit (122). It is disposed along the center axis of the pilot nozzle such that the liquid fuel circuit and gaseous fuel circuit are disposed coaxially around the inner air circuit and each other. The inner air circuit provides air which is mixed with the liquid and gaseous fuels prior to combustion (¶47). The centerbody of Boardman can be used to replace the centerbody of Patel. It would have been obvious to one of ordinary skill in the art 
As shown in Annotated Fig. B, the centerbody of Boardman includes an inner air circuit that is defined upstream of the tip of the center body. The axial location of the outer circuit of Patel is shown in Annotated Fig. A. When the centerbody of Boardman is substituted for the centerbody of Patel, the inner air circuit is in entirety axially upstream of an inlet to the outer air circuit and an outlet of the outer air circuit as claimed.
Patel in view of Boardman teaches the invention as claimed and described above so far. However, Patel in view of Boardman doesn’t teach an ignition device radially inward from the inner air circuit. Herbon teaches an ignition device (16, Fig. 1) which can disposed within the centerbody of a dual fuel pilot nozzle radially inward of an inner air circuit (12) (¶17, Figs. 1 and 4). Advantages of the ignition device integrated into the pilot nozzle are elimination of cross-fire tubes in a can combustor and an expansion of the ignition envelope for both can and annular combustors (¶36). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the pilot nozzles of Patel in view of Boardman with an ignition device radially inward from the inner air circuit, as taught by Herbon, in order to expand the ignition envelope of the combustor, as taught by Herbon.
Regarding claim 12, Patel discloses a combustor system (Fig. 1) comprising: a main nozzle (Annotated Fig. A); a pilot nozzle (14) for a dual fuel turbine engine (¶32) mounted to the main nozzle, wherein the pilot nozzle comprises: a gaseous fuel circuit (104); a liquid fuel circuit . 
Patel lacks an inner air circuit disposed radially inward from the gaseous fuel circuit and the liquid fuel circuit. Boardman teaches a centerbody (100) of a dual fuel pilot nozzle (Fig. 4, ¶47). The centerbody includes an inner air circuit (120), which is radially inward of the gaseous fuel circuit (121) and the liquid fuel circuit (122). It is disposed along the center axis of the pilot nozzle such that the liquid fuel circuit and gaseous fuel circuit are disposed coaxially around the inner air circuit and each other. The inner air circuit provides air which is mixed with the liquid and gaseous fuels prior to combustion (¶47). The centerbody of Boardman can be used to replace the centerbody of Patel. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the pilot nozzles of Patel with an inner air circuit, radially inward from the gaseous fuel circuit and the liquid fuel circuit, as taught by 
As shown in Annotated Fig. B, the centerbody of Boardman includes an inner air circuit that is defined upstream of the tip of the center body. The axial location of the outer circuit of Patel is shown in Annotated Fig. A. When the centerbody of Boardman is substituted for the centerbody of Patel, the inner air circuit is in entirety axially upstream of an inlet to the outer air circuit and an outlet of the outer air circuit as claimed.
Patel in view of Boardman teaches the invention as claimed and described above so far. However, Patel in view of Boardman doesn’t teach an ignition device radially inward from the inner air circuit. Herbon teaches an ignition device (16, Fig. 1) which can disposed within the centerbody of a dual fuel pilot nozzle radially inward of an inner air circuit (12) (¶17, Figs. 1 and 4). Advantages of the ignition device integrated into the pilot nozzle are elimination of cross-fire tubes in a can combustor and an expansion of the ignition envelope for both can and annular combustors (¶36). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the pilot nozzles of Patel in view of Boardman with an ignition device radially inward from the inner air circuit, as taught by Herbon, in order to expand the ignition envelope of the combustor, as taught by Herbon.
Regarding claim 13, Patel in view of Boardman and Herbon teaches the invention as claimed and described above and Patel further teaches the main nozzle air circuit includes a plurality of air slots configured to provide cooling air to the shroud of the pilot nozzle and to provide mixing air to the main nozzle fuel injector (Annotated Fig. A).
Regarding claim 16, Patel in view of Boardman and Herbon teaches the invention as claimed and described above and Patel further teaches the pilot re-circulation zone is radially inward from an inner diameter of the shroud (Annotated Fig. A).
Regarding claim 18, Patel in view of Boardman and Herbon teaches the invention as claimed and described above and Patel further teaches the main nozzle fuel injector is a dual fuel injector that includes a gaseous fuel circuit (108) and a liquid fuel circuit (110) (Annotated Fig. A).
Regarding claim 19, Patel in view of Boardman and Herbon teaches the invention as claimed and described above and Boardman further teaches wherein each of the inner air circuits, the gaseous fuel circuit, the liquid fuel circuit include an independent outlet into the pilot re-circulation zone (¶47, any centerbody circuit, 120, 121, 122, or combinations thereof, may egress independently to a circuit outlet 124 without fluid interconnection.), and wherein the outlets of each of the fuel circuits are downstream of at least a portion of the shroud (Fig. 4, outlets 124 are on the tip centerbody 100, which are downstream of a portion of shroud 102, which extends upstream from the tip of the centerbody 100). The independent outlets allow for independent variable flow rates within each centerbody circuit. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the pilot nozzles of Patel in view of Boardman and Herbon have each of the inner air circuits, the gaseous fuel circuit, the liquid fuel circuit include an independent outlet into the pilot re-circulation zone, as taught by Boardman, in order to provide independent variable flow rates in each of the centerbody circuits, as taught by Boardman.
Regarding claim 20, Patel in view of Boardman and Herbon teaches the invention as claimed and described above and Herbon further teaches the ignition source is at least partially .
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel (U.S. Publication No. 2016/0305327) in view of Boardman (US Publication No. 2017/0350598) and Herbon (U.S. Publication No. 2009/0165436), as applied to claim 1 above, in further view of Prociw (U.S. Publication No. 2014/0338337).
Regarding claim 6 and 7, Patel in view of Boardman and Hebron teaches invention as claimed and described above with respect to claim 1. However, Patel in view of Boardman and Hebron doesn’t teach the outer air circuit is a converging, non- swirling air circuit and the inner air circuit is a swirling air circuit. Prociw teaches a fuel injector (200, Fig. 3) with an inner air swirler (202) and outer air circuit (222). The inner air swirler is radially inwards of an annular fuel passage (212) and outer air swirler is radially outwards of the annular fuel passage (212). The outer air circuit is designed for substantially swirl free injection (¶20) and is converging (¶27). The outer and inner air circuit configuration provides a higher quantity of swirling air 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the pilot nozzles of Patel in view of Boardman and Herbon with an outer air circuit that is a converging, non- swirling air circuit and an inner air circuit that is a swirling air circuit, as taught by Prociw, in order to promote a higher level of mixing between the inner and outer air layers, as taught by Prociw.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been carefully considered
but are moot because the arguments do not apply to the new grounds of rejection described above. However, to the extent possible Applicant arguments have been addressed in the body of the rejections above, at the appropriate locations.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	In Fig. 1, US-20210381436 shows an outer air circuit through a shroud surround a center body that where an inner air circuit is in entirety axially upstream of an inlet to the outer air circuit and an outlet of the outer air circuit.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OLYNICK whose telephone number is (571)272-2355.  The examiner can normally be reached on M-F: 7:30 am-5 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/D.P.O./Examiner, Art Unit 3741        
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741